

115 HR 5726 IH: Non-Federal Reservoir Operations Improvement Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5726IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Costa (for himself, Mr. Denham, Mr. McClintock, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the use of certain contributed funds for activities relating to operational documents
			 for non-Federal reservoirs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Non-Federal Reservoir Operations Improvement Act. 2.Contributed funds for non-Federal reservoir operationsSection 5 of the Act of June 22, 1936 (49 Stat. 1572, chapter 688; 33 U.S.C. 701h), is amended by inserting after authorized purposes of the project: the following: Provided further, That the Secretary is authorized to receive and expend funds from an owner of a non-Federal reservoir to formulate, review, or revise operational documents for any non-Federal reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood risk management or navigation pursuant to section 7 of the Act of December 22, 1944 (58 Stat. 890, chapter 665; 33 U.S.C. 709):.
		